Citation Nr: 0512506	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  02-16 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to March 
1982.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that the veteran has raised the issue of 
reopening a claim of entitlement to service connection for 
obsessive-compulsive disorder, and a claim of entitlement to 
service connection for an anxiety disorder and a personality 
disorder.  These issues are referred to the RO for 
appropriate development and adjudication.

In February 2004, the veteran and his wife testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

In this decision, the Board grants the veteran's application 
to reopen the previously denied claim of entitlement to 
service connection for residuals of a head injury.  The 
reopened claim requires additional development and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims to reopen has been obtained or requested 
by the RO.

2.  The veteran's claim for service connection for residuals 
of a head injury was denied by the RO in an unappealed rating 
decision dated in July 2000.

3.  Evidence submitted since the July 2000 rating decision is 
so significant that it must be considered in order to fairly 
decide whether the veteran is entitled to service connection 
for residuals of a head injury.

4.  The veteran's claim for service connection for a low back 
disability was denied by the RO in an unappealed rating 
decision dated in August 1982.

5.  Evidence submitted since the August 1982 rating decision 
is not so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for a low back disability.


CONCLUSIONS OF LAW

1.  The July 2000 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991);  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The August 1982 rating decision is final.  38 U.S.C. 
§ 4005(c) (1976);  38 C.F.R. §§ 3.104, 19.118, 19.153 (1982); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).

4.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Entitlement to service connection for residuals of a head 
injury was denied in a rating decision dated in July 2000 and 
entitlement to service connection for a low back disability 
was denied in a rating decision dated in August 1982.  
Service connection was denied because there was no evidence 
that the veteran had suffered from these disabilities in 
service and no evidence of a trauma in service or a link 
between service and the current disabilities.  Decisions of 
the RO are final if not appealed.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); and 
may be reopened only by the submission of new and material 
evidence.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The regulation defining "new and material evidence" was 
recently amended; this amendment applies only to applications 
to reopen final claims received on or after August 29, 2001.  
The appellant's application was filed prior to August 29, 
2001 and, therefore, the amended version of the regulation 
does not apply.)  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  
The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id

A.  Service connection for residuals of a head injury

Evidence offered since the claim was denied in July 2000 
which consists of VA treatment notes, and the veteran's 
testimony at his Travel board hearing is new, in that it has 
not been previously considered.  It is also material.  The 
veteran testified that he was assaulted while in service and 
that he was treated at Letterman Army Hospital.  For the 
purposes of reopening the veteran's claim, the Board presumes 
this evidence to be credible.  If the veteran was attacked in 
service, and since he does have current complaints, then an 
examination might be required after additional development.  
The veteran's testimony specifically addresses the specified 
reasons for the earlier denial of service connection and 
directly addresses an unestablished fact that is necessary 
for the claim to be substantiated.  Accordingly, the Board 
concludes that the appellant has submitted new and material 
evidence to reopen the claim of service connection for 
residuals of a head injury.

B.  Service connection for a low back disability

Evidence offered since the claim of entitlement to service 
connection for a low back disability was denied in August 
1982 which consists of VA treatment notes, a VA examination, 
and the veteran's testimony at his Travel board hearing is 
new, in that it has not been previously considered.  But it 
is not material.  The veteran testified that he did not 
experience any specific trauma to his back while in service, 
but that he believes his current back disability is related 
to service.  The VA examination in August 2000 did not note 
any back disability.  The Board notes the veteran's opinion 
that he has a back disability that is related to service, 
however, as a layperson, the veteran is not competent to 
testify to a medical diagnosis or etiology.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The new evidence 
submitted does not established that the veteran suffered an 
injury in service or that the he has a  low back disability 
that is related to service in some way.  Accordingly, the 
Board concludes that the appellant has not submitted new and 
material evidence to reopen the claim of service connection 
for a low back disability

II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3/159 (b) (2004); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United Stats Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In light of the Board's decision above granting reopening of 
the veteran's claim seeking entitlement to service connection 
for residuals of a head injury, there is no need to address 
whether there has been compliance with the VCAA with respect 
to that particular claim.  Given the favorable disposition of 
the action here, which is not prejudicial to the veteran, the 
Board need not assess VA's compliance with the VCAA in the 
context of this jurisdictional issue.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

With respect to the veteran's claim seeking to reopen a claim 
of entitlement to service connection for a low back 
disability, the Board finds that the VCAA notice requirements 
have been satisfied.  With regard to element (1), above, the 
Board notes that the RO sent the veteran VCAA notice letters 
in July 2001, October 2001, January 2002, and August 2003 
that informed him of the type of information and evidence 
necessary to establish entitlement to service connection and 
what was necessary for his claim to be reopened.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC) and the supplemental statement of 
the case (SSOC), he was provided with specific information as 
to why his claim seeking to reopen a  claim of service 
connection for a low back disability was being denied, and of 
the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's July 2001 and August 2003 letters notified the veteran 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letters explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the RO's August 2003 letter contained a specific request that 
the veteran submit any medical records he had and to submit 
evidence in support of his claim.  He was asked to tell VA 
about any other records that might exist to support his 
claim.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of a March 2004 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment records, and 
provided the veteran with a VA examination.  The veteran has 
not indicated that there is additional evidence available.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  







ORDER

New and material evidence having been submitted, the 
previously denied claim of service connection for residuals 
of a head injury, is reopened.  To this extent, the appeal is 
granted.

New and material evidence has not been submitted with respect 
to the claim of entitlement to service connection for a low 
back disability, and the claim is not reopened.


REMAND

The veteran testified that he was injured in service in 1977 
and was treated at Letterman Army Hospital.  The RO must 
contact the National Personnel Records Center (NPRC) and 
obtain all treatment records from 1977 for the veteran from 
Letterman Army Hospital in San Francisco as it is possible 
that the military clinical hospital records are stored 
separately from service medical records.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty 
to assist particularly applies to relevant evidence known to 
be in the possession of the Federal Government, such as 
service medical records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).  

The Board also finds that a additional examination for the 
veteran's residuals of a head injury might be necessary.  If 
and only if, the service medical records and hospital records 
verify that the veteran was injured while on active duty, 
then an examination is required.  If an examination is 
required, the RO should seek an opinion as to the etiology of 
the veteran's current head injury residuals and an opinion as 
to whether it is at least as likely as not (50 percent 
probability or more) that the veteran's current disability is 
related to service.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allay v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Stuntman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to 
assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed)).

Because there is additional evidence to be obtained, a remand 
in this case is required for compliance with the duty to 
assist provisions contained in the VCAA.  Accordingly, this 
case is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington DC for the following action:

1.  The RO should obtain all treatment 
records for the veteran from Letterman 
Army Hospital in San Francisco, dated in 
1977.  These records should be requested 
from the NPRC or any other appropriate 
source.  If no records are available, the 
RO should obtain written confirmation of 
that fact

2.  If and only if the medical records 
establish that the veteran suffered a 
head injury in service, then the RO 
should schedule the veteran for an 
examination in order to ascertain if the 
veteran suffers from any residuals of a 
head injury, and, if so, whether or not 
they are related to service.  All 
indicated tests should be conducted, and 
the examiner should review the claims 
folder.  If residuals of a head injury 
are diagnosed, the examiner is requested 
to offer an opinion as to whether it is 
at least as likely as not (50 percent 
probability or more) that the veteran's 
current residuals of a head injury are 
related to service.  A complete rationale 
for any opinion offered should be 
included.

3.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


